DETAILED ACTION
The following claims are pending in this office action: 1-3, 5-6, 8-16 and 18-20
The following claims are amended: 1, 3, 5-6, 13-14 and 19-20
The following claims are new: -
The following claims are cancelled: 4, 7 and 17
Claims 1-3, 5-6, 8-16 and 18-20 are rejected. This rejection is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections Withdrawn
The objections to claims 5 and 13 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 07/29/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. 
Applicant notes: Independent claim 1 is amended to recite “an access delay timer configured to receive a clock signal and configured to begin incrementing or decrementing a timer from a reset timer value in accordance with the clock signal in response to: each restart following a read access to the OTP storage element, and each system reset”.  This limitation is disclosed by O’Krafka et al. (US Pub. 2017/0115891) as explained below and rejected accordingly.  
Independent claims 14 and 19 are amended in a similar way to claim 1.  The amended limitations are disclosed by O’Krafka et al. (US Pub. 2017/0115891) as explained below and rejected accordingly.  
Dependent claims 3 and 6 depend on independent claim 1.  The claims have been further amended to include that the access control circuit is configured to reset the count value to an initial count value from which to begin counting in response to system resets, and claim 6 further claims that the access control circuit is configured to not reset the count value in response to restarts following read access to the OTP.  The amended elements in the claims are disclosed by O’Krafka et al. (US Pub. 2017/0115891) and Li (US Patent No. 7,765,426) as explained below, and so any additional features to the dependent claims are rejected accordingly.
Dependent claims 2, 5, 8-13, 15, 16, 18 and 20 depend upon independent claims 1, 14, and 19.  The additional and changed limitations in view of the amendments are disclosed by O’Krafka et al. (US Pub. 2017/0115891), Li (US Patent No. 7,765,426) and Kosut et al. (US Pub. 2014/0201578) as explained below, and so any additional features to the dependent claims are rejected accordingly.  
Claim Objections
Claims 5-6 and 13 is objected to because of the following informalities:
Claim 5 recites the limitation “The circuit of claim 4”. This appears to be a typo.  Examiner suggests changing this to “The circuit of claim 3”.  
Claim 5 recites the limitation “a system reset” (claim 13, ln. 12-13).  Examiner suggests changing the limitation to “the access request” if the limitation refers to “each system reset” (claim 1, ln. 8).  
Claim 6 recites the limitation “restarts following read access to the OTP storage element” (claim 6, ln. 3).  Examiner suggest changing the limitation to “the resets following read access to the OTP storage element” if the limitation refers to “each restart following a read access to the OTP storage element” (claim 1, ln. 7).  
Claim 13 recites the limitation “an access request to the second OTP storage element” (claim 13, ln. 13-14).  Examiner suggests changing the limitation to the access request to the second OTP storage element” if the limitation refers to “access requests to the second OTP storage element” (claim 13, ln. 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US Pub.  2018/0121372) (hereinafter “Lyon”) in view of O’Krafka et al. (US Pub. 2017/0115891) (hereinafter “O’Krafka”).

As per claim 1, Lyon teaches a circuit comprising:  a one-time programmable (OTP) storage element configured to store a first logic value; ([Lyon, Fig. 1; para. 0013] a circuit is disclosed and includes a memory that is Read-Only Memory [one-time programmable memory] that stores data [a first logic value])
an access control circuit coupled to the access element and the OTP storage element, wherein the access control circuit is configured to: ([Lyon, Fig. 1; para. 0012] the memory controller [an access control circuit] coupled to the lock module and the memory fetches, decodes and executes instructions to enable throttling)
count a number of access requests to the OTP storage element granted by the access control circuit ([Lyon, para. 0015] the memory controller determines if [counts] a portion of memory [OTP storage element] is activated a preconfigured number of times [a number of access requests]) and to store the number of granted access requests to the OTP storage element as a count value, and ([para.  0031] the lock preconfigured throttling parameters [such as the preconfigured number of times: a number of granted access request] is stored on one-time programmable storage elements such as a fuse, and an end-user may tune the parameter [a count value] to their desired operation)
grant access to the OTP storage element in response to an access request only when the timer element has expired ([Lyon, para. 0020] the memory lock deactivates, and responds to a second read access command [grant access to the OTP storage element] only after a preconfigured interval [the timer element] following being triggered during a typical memory access cycle [after an initial read where the preconfigured interval expires]) and the count value is less than a predetermined count threshold. ([para. 0027; para. 0015] the access throttling is triggered based on the number of times a particular block that has been read [less than a number of times] and the lock activates if a portion of memory is activated a preconfigured number of times during a time interval.  [Para. 0025] both the timer lock, and the read count lock, are implemented within a memory device.  A timer as the timer element is taught by O’Krafka below)
Lyon alone does not clearly teach an access delay timer configured to receive a clock signal and configured to begin incrementing or decrementing a timer from a reset timer value in accordance with the clock signal in response to: each restart following a read access to the OTP storage element, and each system reset. 
However, O’Krafka teaches an access delay timer configured to receive a clock signal and configured to begin incrementing or decrementing a timer from a reset timer value in accordance with the clock signal in response to: ([O’Krafka, para. 0043] “storage device 102 may include a system clock and the operation timer 196 may decrement the value [incrementing or decrementing a timer] of the operation timer 196 [the access delay timer] by one for [receive/in accordance with] each clock cycle [a clock signal] of the system clock”; “the delay identifier 194 may set the operation timer 196 to an initial value [a reset timer value]”)
each restart following a read access to the OTP storage element, and ([O’Krafka, para. 0014] “the pending operation [a memory operation] may include … a read operation”; [para. 0136] “the memory device 103 … may include … a one-time programmable memory” [para. 0043] “for each memory operation [read access] executed by the storage device 102 [OTP storage element], the delay identifier 194 may set the operation timer 196 to an initial value and initiate operation of the timer [restart]”) 
each system reset ([O’Krafka, para. 0072] “the delay identifier … may be provided … upon power-up of the storage device 102 [each system reset]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lyon with the teachings of O’Krafka to include an access delay timer configured to receive a clock signal and configured to begin incrementing or decrementing a timer from a reset timer value in accordance with the clock signal in response to: each restart following a read access to the OTP storage element, and each system reset.  One of ordinary skill in the art would have been motivated to make this modification because by determining and implementing a delay related to execution of the read operation, the device may maintain or increase performance of the access device.  (O’Krafka, para. 0015)

As per claim 2, Lyon in view of O’Krafka teaches claim 1.
Lyon also teaches wherein the access control circuit is configured to deny access to the OTP storage element in response to the access request when the count value is greater than the predetermined count threshold.  ([Lyon, para. 0015] the memory controller [access control circuit] activates the locking mechanism on the memory [OTP storage element] in order to prevent malicious attacks on the device [deny access].  The lock is accessed when a portion of memory is activated a preconfigured number of times [greater than a predetermined count threshold].  [Claim 5] The lock is activated when a number of read cycles [count value] is received that satisfies the lock threshold [predetermined count threshold])

As per claim 8, Lyon in view of O’Krafka teaches claim 1.  
Lyon also teaches wherein the access element is configured to abort the access request when the access request is received prior to the timer element expiring, ([Lyon, Fig. 3A; para. 0022] when an RAC is initiated, a signal is received via read access.  The memory lock managed by the lock module [the access element – see para. 0017] denies the RAC [abort the access request] until the memory lock deactivates [timer element expiring], throttling repeated data access attempts to the memory in quick succession [prior to the timer expiring]) in which the aborted access request is not provided to the access control circuit.  ([Fig. 3A; para. 0022-0023] once the memory lock is activated, data access [aborted access request] is denied [not provided].  When the memory lock is activated, the memory controller [access control circuit] does not receive any RACs as they are denied by the memory lock, which prevents the memory controller from activating the memory read.  An access delay timer as the access element and a timer as the timer element is taught by O’Krafka below)
Lyon does not clearly teach an access delay timer as the access element.  
However, O’Krafka teaches an access delay timer as the access element.  ([O’Krafka, para. 0043] “storage device 102 may include a system clock and the operation timer 196 may decrement the value [incrementing or decrementing a timer] of the operation timer 196 [the access delay timer] by one for each clock cycle of the system clock”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lyon with O’Krafka for the same reasons as disclosed above.

As per claim 9, Lyon in view of O’Krafka teaches claim 8.  
Lyon also teaches wherein the access element is configured to provide the access request to the access control circuit ([Lyon, Fig. 3A; para. 0022-0023] after the memory lock [managed by the lock module access element see para. 0017] is deactivated, a subsequent RAC [access request] of the memory is allowed [provided to the access control circuit]) when the access request is received after the timer element expires.  ([Para. 0020] after a preconfigured time interval self-expires [timer element expires] the computing device responds to a second RAC of the memory [the access request is received].  An access delay timer as the access element and a timer as the timer element is taught by O’Krafka below)
Lyon does clearly not teach an access delay timer as the access element.  
However, O’Krafka teaches an access delay timer as the access element.  ([O’Krafka, para. 0043] “storage device 102 may include a system clock and the operation timer 196 may decrement the value [incrementing or decrementing a timer] of the operation timer 196 [the access delay timer] by one for each clock cycle of the system clock”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lyon with O’Krafka for the same reasons as disclosed above.

As per claim 10, Lyon in view of O’Krafka teaches claim 1.  
Lyon also teaches wherein the access requests granted by the access control circuit comprise read access requests.  ([Lyon, para. 0015; para. 0019] the locking mechanism of the memory controller that grants access to RAC [access request] respond to read access of memory [read access requests])

As per claim 13, Lyon in view of O’Krafka teaches claim 1.  
Lyon also teaches a second OTP storage element configured to store a second logic value; ([Lyon, para. 0025] in an embodiment, each memory location [a second storage element different from a first storage element] is independently and temporary locked upon being read.  [Para. 0013] the memory include read only memory [OTP storage element] that stores data [a second logic value])
a second access control circuit coupled to the second timer element and the second OTP storage element, wherein the second access control circuit is configured to: ([Lyon, para. 0032] in an embodiment, data throttling is supported by a multitude of data access ports [a second access control circuit coupled to the second timer element, and the second OTP storage element].  The second timer as the second timer element is taught by O’Krafka below)
count a number of access requests to the second OTP storage element granted by the second access control circuit ([Lyon, para. 0015] the second memory controller determines if [counts] a portion of memory [a second OTP storage element] is activated a preconfigured number of times [a number of access requests]) and to store the number of granted access requests to the second OTP storage as a second count value, and ([para.  0031] the lock preconfigured throttling parameters [such as the preconfigured number of times: a number of granted access request] is stored on one-time programmable storage elements such as a fuse [the second OTP storage], and an end-user may tune the parameter [a second count value as different throttling conditions are mapped to different hardware – see para. 0034] to their desired operation)
grant access to the second OTP storage element in response to an access request to the second OTP storage element only when the second timer element has expired ([Lyon, para. 0020] the second memory lock deactivates, and responds to a second read access command [grant access to the second OTP storage element] only after a preconfigured interval [the second timer element as different throttling conditions are mapped to different hardware – see para. 0034] following being triggered during a typical memory access cycle [after an initial read where the second preconfigured interval expires]) and the second count value is less than a second predetermined count threshold. ([para. 0027; para. 0015] the access throttling is triggered based on the number of times a second particular block that has been read [less than a number of times] and the second lock activates if a portion of memory is activated a second preconfigured number of times during a second time interval.  [Para. 0025] Any number of locks, for example, both the second timer lock, and the second read count lock, may be implemented within a memory device.  The second timer as the second timer element is taught by O’Krafka below)
Lyon does not clearly teach a second access delay timer configured to begin incrementing or decrementing a second timer from a second timer value in response to a second reset event.  
However, O’Krafka teaches a second access delay timer configured to begin incrementing or decrementing a second timer from a second timer value in ([O’Krafka, para. 0042] the delay identifier 194 may include multiple timers … the delay identifier 194 may include a first timer associated with the first die 109 of the memory 104 and a second timer [a second access delay timer] associated with the second die 111 of the memory 104; the operation timer 196 may decrement the value [incrementing or decrementing a second timer] of the operation timer 196 [from a second timer value]) response to a second reset event.  ([Para. 0043] “for each memory operation [read access] executed by the storage device 102 [OTP storage element], the delay identifier 194 may set the operation timer 196 to an initial value and initiate operation of the timer [restart]”; [para. 0050] The access device may send the second read command [second reset event])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lyon with the teachings of O’Krafka to include a second access delay timer configured to begin incrementing or decrementing a second timer from a second timer value in response to a second reset event.  One of ordinary skill in the art would have been motivated to make this modification because by determining and implementing a delay related to execution of the read operation, the device may maintain or increase performance of the access device.  (O’Krafka, para. 0015)

As per claim 14, Lyon teaches a method comprising:  setting a count value to an initial count value, ([para. 0015; para. 0017] the administrator also configures [sets] a memory lock to activate and trigger access throttling on a preconfigured [initial] number of times [count value]) wherein the count value represents a number of read accesses performed on a one-time programmable (OTP) storage element; ([Para. 0027] the access throttling is triggered based on the number of times [count value] a particular block of memory has been read [read accesses].  [Para. 0013] the memory is read only memory: a type of one-time programmable storage element).  In response to the system reset, starting increasing or decreasing a timer from a first timer value in accordance with a clock signal is taught by O’Krafka below)
when the access request is received after the element is expired, granting access to the OTP storage element ([Lyon, para. 0020] the memory lock deactivates, and responds to a second read access command [grant access to the OTP storage element] only after a preconfigured interval [the timer element] following being triggered during a typical memory access cycle [after an initial read where the preconfigured interval expires]) only when the count value is less than a predetermined count threshold, and in response to the granting access: ([para. 0027; para. 0015] the access throttling is triggered based on the number of times a particular block that has been read [less than a number of times] and the lock activates if a portion of memory is activated a preconfigured number of times during a time interval.  [Para. 0025] Both the timer lock, and the read count lock, are implemented within a memory device)
updating the count value. ([Lyon, para. 0027] a cascaded access flag register is provisioned for each memory block which allows read access flagging [updating the count value].  The register keeps track of the number of times a particular block has been read)
Lyon does not clearly teach performing a system reset; in response to the system reset, starting increasing or decreasing a timer from a first timer value in accordance with a clock signal; after the starting increasing or decreasing the timer, receiving a read access request for the OTP storage element; re-starting the timer by increasing or decreasing the timer from a second timer value.
However, O’Krafka teaches performing a system reset; ([O’Krafka, para. 0072] “power-up of the storage device 102”)
in response to the system reset, [O’Krafka, para. 0072] “the delay identifier … may be provided … upon power-up of the storage device 102 [each system reset]”) starting increasing or decreasing a timer from a first timer value in accordance with a clock signal; ([para. 0043] “storage device 102 may include a system clock and the operation timer 196 may decrement the value [incrementing or decrementing a timer] of the operation timer 196 by one for [in accordance with] each clock cycle [a clock signal] of the system clock”; “the delay identifier 194 may set the operation timer 196 to an initial value [a first timer value]”)
after the starting increasing or decreasing the timer, receiving a read access request for the OTP storage element; ([O’Krafka, para. 0014] “the pending operation [a memory operation] may include … a read operation”; [para. 0136] “the memory device 103 … may include … a one-time programmable memory” [para. 0043] “for each memory operation [read access after the starting increasing or decreasing as this occurs after the power-up of the storage device] executed [receiving] by the storage device 102 [OTP storage element])
and re-starting the timer by increasing or decreasing the timer from a second timer value. ([O’Krafka, para. 0084] the access controller 210 may determine a second time [second timer value] that corresponds to an end of a second delay period associated with the second read command)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lyon with the teachings of O’Krafka to include performing a system reset; in response to the system reset, starting increasing or decreasing a timer from a first timer value in accordance with a clock signal; after the starting increasing or decreasing the timer, receiving a read access request for the OTP storage element; re-starting the timer by increasing or decreasing the timer from a second timer value.  One of ordinary skill in the art would have been motivated to make this modification because by determining and implementing a delay related to execution of the read operation, the device may maintain or increase performance of the access device.  (O’Krafka, para. 0015)

As per claim 15, Lyon in view of O’Krafka teaches claim 14.  
Lyon also teaches when the access request is received after the timer element is expired, denying access to the OTP storage element when the count value is greater than the predetermined count threshold.  ([Lyon, para. 0015] the memory controller activates the locking mechanism on the memory [OTP storage element] in order to prevent malicious attacks on the device [deny access].  The lock is activated when a portion of memory is activated [the access request is received] a preconfigured number of times [greater than a predetermined count threshold] during a time interval.  [Claim 5] The lock is activated when a number of read cycles [count value] is received that satisfies the lock threshold [predetermined count threshold]; [para. 0016] the time interval is after the timer element is expired as the lock is activated after a preconfigured interval has self-expired due to other memory locks being activated)
Lyon does not clearly teach the timer as the timer element.  
However, O’Krafka teaches the timer as the timer element.  ([O’Krafka, para. 0043] “storage device 102 may include a system clock and the operation timer 196 may decrement the value [incrementing or decrementing a timer] of the operation timer 196 [the access delay timer] by one for each clock cycle of the system clock”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lyon with O’Krafka for the same reasons as disclosed above.

As per claim 16, Lyon in view of O’Krafka teaches claim 15.  
Lyon also teaches when the access request is received prior to the timer element expiring, aborting the access request.  ([Lyon, Fig. 3A; para. 0022] The memory lock denies a subsequent RAC [abort the access request] while the lock is active.  [para. 0019-0020] the lock is active until a preconfigure time interval.  The timer as the timer element is taught by O’Krafka below)
Lyon does not clearly teach the timer as the timer element.  
However, O’Krafka teaches the timer as the timer element.  ([O’Krafka, para. 0043] “storage device 102 may include a system clock and the operation timer 196 may decrement the value [incrementing or decrementing a timer] of the operation timer 196 [the access delay timer] by one for each clock cycle of the system clock”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lyon with O’Krafka for the same reasons as disclosed above.

As per claim 19, Lyon teaches a method comprising: 
when the access request is received after the timer element is expired, granting access to the OTP storage element ([Lyon, para. 0020] the memory lock deactivates, and responds to a second read access command [grant access to the OTP storage element] only after a preconfigured interval [the timer element] following being triggered during a typical memory access cycle [after an initial read where the preconfigured interval expires]; in response to the read access request and again beginning increasing or decreasing the timer from the first timer value in accordance with the clock signal is taught by O’Krafka below) 
when the read access request is received prior to the timer element expiring, aborting the read access request. ([Lyon, Fig. 3A; para. 0022] when an RAC is initiated, a signal is received via read access.  The memory lock denies the RAC [abort the access request] until the memory lock deactivates [timer element expiring], throttling repeated data access attempts to the memory in quick succession [prior to the timer expiring].  The timer as the timer element is taught by O’Krafka below)
Lyons does not clearly teach performing a system reset; in response to the system reset, beginning increasing or decreasing a timer from a first timer value in accordance with a clock signal; after the beginning increasing or decreasing the timer, receiving a read access request for a one-time programmable (OTP) storage element; in response to the read access request and again beginning increasing or decreasing the timer from the first timer value in accordance with the clock signal
However, O’Krafka teaches performing a system reset; ([O’Krafka, para. 0072] “power-up of the storage device 102 [each system reset]”)
in response to the system reset, [O’Krafka, para. 0072] “the delay identifier … may be provided … upon power-up of the storage device 102 [each system reset]”) beginning increasing or decreasing a timer from a first timer value in accordance with a clock signal; ([para. 0043] “storage device 102 may include a system clock and the operation timer 196 may decrement the value [incrementing or decrementing a timer] of the operation timer 196 by one for [in accordance with] each clock cycle [a clock signal] of the system clock”; “the delay identifier 194 may set the operation timer 196 to an initial value [a first timer value]”)
after the beginning increasing or decreasing the timer, receiving a read access request for a one-time programmable (OTP) storage element; ([O’Krafka, para. 0014] “the pending operation [a memory operation] may include … a read operation”; [para. 0136] “the memory device 103 … may include … a one-time programmable memory” [para. 0043] “for each memory operation [read access after the starting increasing or decreasing as this occurs after the power-up of the storage device] executed [receiving] by the storage device 102 [OTP storage element])
in response to the read access request and again beginning increasing or decreasing the timer from the first timer value in accordance with the clock signal.  ([O’Krafka, para. 0014] “the pending operation [a memory operation] may include … a read operation”; [para. 0136] “the memory device 103 … may include … a one-time programmable memory” [para. 0043] “for each memory operation [in response to the read access request] executed by the storage device 102 [OTP storage element], the delay identifier 194 may set the operation timer 196 to an initial value [first timer value] and initiate operation of the timer [again beginning]”; “storage device 102 may include a system clock and the operation timer 196 may decrement the value [incrementing or decrementing a timer] of the operation timer 196 by one for [in accordance with] each clock cycle [a clock signal] of the system clock”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lyon with the teachings of O’Krafka to include performing a system reset; in response to the system reset, beginning increasing or decreasing a timer from a first timer value in accordance with a clock signal; after the beginning increasing or decreasing the timer, receiving a read access request for a one-time programmable (OTP) storage element; in response to the read access request and again beginning increasing or decreasing the timer from the first timer value in accordance with the clock signal.  One of ordinary skill in the art would have been motivated to make this modification because by determining and implementing a delay related to execution of the read operation, the device may maintain or increase performance of the access device.  (O’Krafka, para. 0015)

As per claim 20, Lyon in view of O’Krafka teaches claim 19.  
Lyon teaches wherein when the access request is received after the timer element expired and access to the OTP storage element is granted in response to the access request, ([Lyon, para. 0020] the device responds [with access to the memory – see claim 1 of Lyon] to a RAC [an access request] after the memory lock is deactivated by it self-expiring after a preconfigured interval [after the timer element expired]) blocking all accesses to the OTP storage element until the timer element subsequently expires. ([Para. 0020] after the response, the memory lock activates and subsequent RACs are denied [blocked] until the lock self-expires again)
Lyon does not clearly teach the timer as the timer element.  
However, O’Krafka teaches the timer as the timer element.  ([O’Krafka, para. 0043] “storage device 102 may include a system clock and the operation timer 196 may decrement the value [incrementing or decrementing a timer] of the operation timer 196 [the access delay timer] by one for each clock cycle of the system clock”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lyon with O’Krafka for the same reasons as disclosed above.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of O’Krafka as applied to claim 1 above, and further in view of Li (US Patent No. 7,765,426) (hereinafter “Li”).  

As per claim 3, Lyon in view of O’Krafka teaches claim 2.  
Lyon in view of O’Krafka does not clearly teach wherein the access control circuit is configured to reset the count value to an initial count value from which to begin counting in response to system resets.
However, Li teaches wherein the access control circuit is configured to reset the count value to an initial count value from which to begin counting in response to system reset.  ([Li, col. 3, ln. 40-41] “the counters are reset to zero [an initial count value] upon power up [in response to system reset] such that the history is reset upon power up”; [col. 4, ln. 61-63] “the process increments the counter [begin counter] by a count of 1 for the particular block of the page being read”; [col. 2, ln. 6-10] “the device driver 110 can provide code for the CPU 102 to directly access the memory device 106 … or can provide code that activates the DMA controller … so that data is transferred to or from the memory device 106” [access control circuit]; [col. 3, ln. 13-14] “the process is performed by the device driver 110”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lyon in view of O’Krafka with the teachings of Li to include wherein the access control circuit is configured to reset the count value to an initial count value from which to begin counting in response to system reset.  One of ordinary skill in the art would have been motivated to make this modification because this resetting provides a relatively fast response to a sudden degradation in a block.  (Li, col. 3, ln. 41-43)

As per claim 6, Lyon in view of O’Krafka teaches claim 3.  
Lyon does not clearly teach restarts following read access to the OTP storage element 
However, O’Krafka teaches restarts following read access to the OTP storage element.  ([O’Krafka, para. 0014] “the pending operation [a memory operation] may include … a read operation”; [para. 0136] “the memory device 103 … may include … a one-time programmable memory” [para. 0043] “for each memory operation [read access] executed by the storage device 102 [OTP storage element], the delay identifier 194 may set the operation timer 196 to an initial value and initiate operation of the timer [restarts]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lyon with O’Krafka for the same reasons as disclosed above.
Lyon in view of O’Krafka does not clearly teach wherein the access control circuit is configured to not reset the count value in response to read accesses to the memory. 
However, Li teaches wherein the access control circuit is configured to not reset the count value in response to read accesses to the memory. ([Li, col. 3, ln. 44-45; Fig. 2] “the process begins by receiving a request for a read of a particular page of the memory device”; [col. 5, ln. 3-4] “the same page or other pages of the block are repeatedly read”; [col. 3, ln. 40-41] “the counters are reset to zero upon power up [not reset the count value in response to read]) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lyon in view of O’Krafka with the teachings of Li to include wherein the access control circuit is configured to not reset the count value in response to read accesses to the memory.  One of ordinary skill in the art would have been motivated to make this modification because if the pages of a block are repeatedly read, with the counter not reset to zero, the counter can be used to store, for example, a list of history of error encountered while reading the pages of the block.  (Li, col. 5, ln. 3-7)

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of O’Krafka as applied to claims 1 and 14 above, and further in view of Kosut et al. (US Pub. 2014/0201578) (hereinafter “Kosut”).  

As per claim 5, Lyon in view of O’Krafka teaches claim 1 (examiner assumes that this claim intends to refer back to independent claim 1 as claim 4 is canceled).   
Lyon does not clearly teach wherein the reset timer value has a first timer value when the access delay timer begins incrementing or decrementing in response to a restart, and a second timer value in response to a system reset, wherein the first timer value and the second timer values are independent timer values.
However, O’Krafka teaches the access delay timer.  ([O’Krafka, para. 0043] “storage device 102 may include a system clock and the operation timer 196 may decrement the value of the operation timer 196 [the access delay timer] by one for each clock cycle of the system clock”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lyon with O’Krafka for the same reasons as disclosed above.
Lyon in view of O’Krafka does not clearly teach wherein the reset timer value has a first timer value when the timer begins incrementing or decrementing in response to a restart, and a second timer value in response to a system reset, wherein the first timer value and the second timer values are independent timer values.  
However, Kosut teaches wherein the reset timer value has a first timer value ([Kosut, para. 0034] “as chip watchdog [reset timer] … outputs its current value [a first timer value]”) when the timer begins incrementing or decrementing in response to a restart, ([para. 0034] “chip watchdog counter 204 will typically be restarted … from time to time”; [para. 0032] “clock 202 is coupled to chip watchdog counter 204, which counts …downward from a specific value”) and a second timer value in response to a system reset, ([para. 0039] “system reset count 306 will be set to a value corresponding to a longer period of time [a second timer value] than chip reset count 206”; [para. 0050] reset of the computing device includes restarting both watchdog timers [in response to a system reset]) wherein the first timer value and the second timer values are independent timer values. ([Fig. 1, para. 0039] the first timer value and second timer values are independent as they are on separate watchdog timers, and have different starting values) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lyon in view of O’Krafka with the teachings of Kosut to include wherein the reset timer value has a first timer value when the timer begins incrementing or decrementing in response to a restart, and a second timer value in response to a system reset, wherein the first timer value and the second timer values are independent timer values.  One of ordinary skill in the art would have been motivated to make this modification because it may be desirable to attempt first to correct an error condition via the less extreme action of resetting the chip [or read restart time], rather than the more extreme action of resetting the entire system.  (Kosut, para. 0039)

As per claim 18, Lyon in view of O’Krafka teaches claim 14.  
Lyon in view of O’Krafka does not clearly teach wherein the second timer value is different that the first timer value.
However, Kosut teaches wherein the second timer value is different that the first timer value.  ([Kosut, para. 0039] “system reset count 306 will be set to a value corresponding to a longer [different] period of time [a second timer value] than chip reset count 206 [a first timer value]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lyon in view of O’Krafka with Kosut for the same reasons as disclosed above.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of O’Krafka and further in view of Ellis et al. (US Patent No. 9,093,160) (hereinafter “Ellis”).

As per claim 11, Lyon in view of O’Krafka teaches claim 1.
Lyon in view of O’Krafka does not clearly teach wherein the OTP storage element comprises an embedded fuse.
However, Ellis teaches wherein the OTP storage element comprises an embedded fuse.  ([Ellis, col. 20, ln. 20-31] memory devices include an anti-fuse [an embedded fuse])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lyon in view of O’Krafka with the teachings of Ellis to include wherein the OTP storage element comprises an embedded fuse.  One of ordinary skill in the art would have been motivated to make this modification because current spikes [such as that associated with malicious read operations] result in increased wear on components of a semiconduction, and by applying staggered memory operations, such wear can be prevented (Ellis, col. 1, ln. 32-42; col. 2, ln. 45-55)

As per claim 12, Lyon in view of O’Krafka teaches claim 1.
Lyon in view of O’Krafka does not clearly teach wherein the OTP storage element comprises a plurality of OTP storage cells each configured to store a corresponding logic value.
However, Ellis teaches wherein the OTP storage element comprises a plurality of OTP storage cells each configured to store a corresponding logic value.  ([Ellis, col. 7, ln. 34-45] multiple memory elements [a plurality of OTP storage cells] of the memory device [OTP storage element] are connected.  [Col. 20, ln. 32-44] data values [logic values] are stored in the memory modules)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lyon in view of O’Krafka with Ellis for the same reasons as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palmer (US Pub. 2020/0135278) discloses dynamic delay of read commands where a read request is received, and a delay period timer where if the time reaches the timeout condition, the read instruction is issued.  
Hellwig et al. (US Pub. 2014/0281098) discloses a timer that can incrementally count down and read the memory location when the timer reaches a predetermined value, where the timer depends on an exact clock cycle.  
Sasaoka (US Pub. 2013/0205057) discloses a controller of resources which locks/performs a restriction control on an exclusive use of a shareable resource that includes a free-running timer counted since a system startup.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493